Title: To Thomas Jefferson from William Hilliard, 14 July 1824
From: Hilliard, William
To: Jefferson, Thomas

Hond Sir,  Boston, July 14. 1824.By the politeness of Mr Coolidge of this city, I have recently received an application to supply your University with such Books as may be wanted for Your course of studies, when in operation. I rejoice for the republic of letters, that an Institution of this description is to be established in the ancient dominion, independent of all personal advantages, I may receive. I have for many years supplied Harvard College with their Classical Books, as well as many other Universities; & have published most of the late French course of Mathematics, translated by the professor at Cambridge; also Dalzel’s Grecae Majora, Minora, Greek Reader, Hedge’s Logic, Enfield’s Philosophy, Gorham’s Chemistry, Cleaveland’s Mineralogy, Grisbach’s Greek Testament, &c &c. Have also in the press, an improved edition of Virgil, & Pickerings Lexicon in Greek & English, Bigelow’s Botany. In a recent tour through Europe, I have purchased a large stock of English, French, & German Literature, ancient & modern; & have established such a correspondence, as will enable me to procure a regular supply of the best works, either for individuals & corporate bodies. The advance, which I have received in importations of this description has been 10 pr. Ct upon the cost & charges, which barely pays for the t If the amount is large, a small dimenution would I herewith send you a Catalogue of a small part of my recent importations, & whether you should select from this, or give orders for the importation of others, you may depend upon the prompt & faithful execution of such orders, & upon the lowest terms.From more than 20 years experience, as a Bookseller, & from my highly respectable correspondence in Europe, I presume it will not be considered a vanity to state, that I shall be enabled to give satisfaction to your Excellency, & to such others, as may see fit to favor me with their commands.With veneration & respect, I remain your obedt Servt.William Hilliard, of the firm of Cummings, Hilliard & Co.